Judgment unanimously affirmed. Memorandum: The trial court properly excluded defendant’s hearsay statement, communicated to his former attorney, in which defendant allegedly admitted using a stolen credit card. This statement is not admissible as a declaration against penal interest because a statement made to an attorney is confidential and, therefore, not adverse to one’s penal interest and because, in the instant case, there is a complete absence of any supporting circumstances attesting to the trustworthiness of the statement (People v Settles, 46 NY2d 154, 167; see, also, People v Trice, 101 AD2d 581). (Appeal from judgment of Monroe County Court, Maas, J. — peijury, first degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.